DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 June 2021 has been entered.
 	Claims 1, 7, 11 and 15-17 are currently amended. Claims 18-21 are newly added.  Claims 1-21 are pending review in this action.  
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Objections
Claim 7 is objected to because of the following informalities:  a semi-colon appears twice on line 12 of the claim – one semi-colon should be deleted.

Claim 11 is objected to because of the following informalities:  a semi-colon appears twice on line 10 of the claim – one semi-colon should be deleted.

claim 18 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the different lithiation pulses" on line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 19 recites the limitation "the different lithiation pulses" on line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 reads: "the different lithiation pulses provide an average overall amount of lithium within lithium ion battery to gradually decrease".
The meaning of this claim is unclear.
From the specification, it is understood that the purpose of the lithiation pulses is to supply additional lithium to the cathode or anode of the battery to counter a gradually decreasing battery capacity and/or other measure of the battery’s state of health (paragraph [0052] and figure 5C). It is further understood that this gradual decrease in battery state of health is the result of the depletion of lithium in the battery cell over the course of the battery cell’s operation. Thus, the lithiation pulses are provided to replenish the depleted lithium and thus improve the battery’s state of health.
Neither the term “average”, nor any of its synonyms or equivalents appear in the specification. It is thus not clear if the claim is attempting to put some limitation on the average overall amount of lithium provided and if so what this limitation could be.


Claim 20 recites the limitation "the different lithiation pulses" on line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the different lithiation pulses" on lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 5, 6, 11, 14, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Publication No. 2006/0057433, hereinafter Ando.
Regarding claim 1, Ando teaches a lithium ion battery (paragraph [0118]).  The lithium ion battery includes a cathode (1), an anode (2) and a lithium electrode (7) 
Ando teaches a method of replenishing with lithium ions (“lithiating”) electrodes of the battery during its operation.  The replenishing (“lithiating”) is carried out electrochemically between the lithium electrode (7) and the cathode (1) and/or the anode (2).  The replenishing (“lithiating”) is performed controllably based on monitoring the battery internal resistance (abstract, paragraphs [0055, 0056]).  
Each instance of replenishing (“lithiating”) occurs by flowing a current. Therefore, each instance is a “lithiation pulse”. Given that replenishing (“lithiating”) happens based on monitoring battery internal resistance, it is expected that multiple “lithiation pulses” take place over the life of the battery.
Regarding claim 2, Ando teaches that a solid state electrolyte (3) is positioned on the lithium electrode (7) (paragraph [0108] and figure 3) – therefore, a solid state electrolyte is “coated” on the lithium electrode (7).
Ando teaches that lithiation is effected by “flowing a current” (paragraph [0055]) – therefore it is controlled “electrically.
Regarding claim 5, Ando teaches replenishing (“lithiating”) the cathode and/or anode in response to an increase in internal resistance (paragraph [0056]).
Regarding claim 6, Ando teaches lithiating the cathode and/or anode during use of the battery (paragraph [0056]). It is therefore understood that lithiating may occur after discharging of the battery. 

claim 11, Ando teaches a system comprising a cell stack.  The cell stack comprises alternating anodes (2), separators (3) and cathodes (3) packaged in a pouch (paragraphs [0117, 0163] and figures 5-7).
A lithium electrode (7) is a lithium source and is within the pouch (figure 3).  The lithium electrode (7) is in fluid communication with all of the electrodes via the battery electrolyte (paragraph [0064]).  The lithium electrode (7) has a lithium electrode terminal (7b, “external contact”) (paragraph [0151]).
The system includes wirings (9a, 9b, 9c, “electric circuitry”) configured to electrochemically replenish with lithium ions (“lithiate”) the cathodes and/or anodes of the lithium ion battery.  This is done by applying a voltage between the auxiliary electrode and the anodes or cathodes during operation of the lithium ion battery (paragraphs [0163, 0164]).  The lithiation is done controllably based on monitoring the battery internal resistance (abstract, paragraphs [0055, 0056]).  
Each instance of replenishing (“lithiating”) occurs by flowing a current. Therefore, each instance is a “lithiation pulse”. Given that replenishing (“lithiating”) happens based on monitoring battery internal resistance, it is expected that multiple “lithiation pulses” take place over the life of the battery.
Regarding claim 14, Ando teaches that a solid state electrolyte (3) is positioned on the lithium electrode (7) (paragraph [0108] and figure 3) – therefore, a solid state electrolyte is “coated” on the lithium electrode (7).
Regarding claim 20, Ando teaches that the purpose of lithiation is to provide lithium ions to the positive electrode in order to regenerate the battery’s capacity and performance (paragraphs [0055, 0056]). 
 claim 21, Ando teaches that the purpose of lithiation is to regenerate the battery’s capacity and performance (paragraphs [0055, 0056]). It is therefore understood that lithiation increases the life of the battery and thus some “lithiation pulses” are expected to occur past what would have been the end of the lifetime of the battery in the absence of lithiation.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4-6, 11, 12, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2009/0208834, hereinafter Ramasubramanian in view of U.S. Pre-Grant Publication No. 2006/0057433, hereinafter Ando.
Regarding claim 1, Ramasubramanian teaches a lithium ion battery.  The lithium ion battery includes multiple cathodes (30), multiple anodes (32) and an auxiliary electrode (34) (paragraph [0026] and figure 3).  The auxiliary electrode (34) is inside the battery housing (paragraph [0042] and figure 3).  The auxiliary electrode (34) is a lithium source (paragraphs [0029, 0033, 0042]).
Ramasubramanian teaches a method of replenishing with lithium ions (“lithiating”) electrodes of the battery during its operation.  The replenishing (“lithiating”) is carried out electrochemically between the auxiliary electrode (34) and the cathodes (30).  The replenishing (“lithiating”) is performed controllably based on monitoring the battery voltage or capacity (paragraphs [0028, 0032-0037]).  

Ramasubramanian fails to teach that the replenishing (“lithiating”) is performed based on the resistance of the lithium ion battery.
Ando teaches lithiating electrodes in a lithium-ion battery in response to an increase in the internal resistance of the battery (abstract).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to configure Ramasubramanian’s system to initiate lithiation in response to an increase in the internal resistance of the battery as taught by Ando for the purpose of improving the battery’s performance.
Regarding claim 4, Ramasubramanian teaches replenishing the lithium ions in the anodes during a formation process of the lithium ion battery (paragraph [0035]).
Regarding claim 5, Ramasubramanian as modified by Ando teaches replenishing (“lithiating”) the cathode and/or anode in response to an increase in internal resistance (paragraph [0056]).
Regarding claim 6, Ramasubramanian teaches replenishing (“lithiating”) the cathodes after discharging the battery (paragraphs [0035, 0036]). 

Regarding claim 11, Ramasubramanian teaches a system comprising a cell stack.  The cell stack comprises alternating anodes (32), separators (35) and cathodes (30) packaged in a pouch (paragraphs [0042] and figure 3).

The system includes electric circuitry configured to electrochemically replenish with lithium ions (“lithiate”) the cathodes of the lithium ion battery.  This is done by applying a voltage between the auxiliary electrode and the anodes or cathodes during operation of the lithium ion battery (paragraphs [0036, 0037]).  The lithiation is done controllably with respect to SoH metrics such as capacity and voltage (paragraph [0032]).
Each instance of replenishing (“lithiating”) occurs by flowing a current. Therefore, each instance is a “lithiation pulse”. Replenishing (“lithiating”) happens based on monitoring voltage and capacity and occurs multiple times, therefore multiple “lithiation pulses” take place over the life of the battery.
Ramasubramanian fails to teach that the replenishing (“lithiating”) is performed based on the resistance of the lithium ion battery.
Ando teaches lithiating electrodes in a lithium-ion battery in response to an increase in the internal resistance of the battery (abstract).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to configure Ramasubramanian’s system to 
Regarding claim 12, Ramasubramanian teaches a controller (39) having a memory unit (40).  The controller (39) monitors SoH metrics of the battery such as voltage and capacity.  The controller (39) controls the electric circuitry to carry out lithiation in accordance with SoH metrics (paragraphs [0032, 0033]).
The controller (39) and associated sensors (38) and memory unit (40) are a battery monitoring system (BMS).
Regarding claim 20, Ramasubramanian teaches that the purpose of lithiation is to provide lithium ions in order to regenerate the battery’s capacity (paragraphs [0033, 0037]). 
Regarding claim 21, Ramasubramanian teaches that the purpose of lithiation is to regenerate the battery’s capacity (paragraphs [0033, 0037]). It is therefore understood that lithiation increases the life of the battery and thus some “lithiation pulses” are expected to occur past what would have been the end of the lifetime of the battery in the absence of lithiation.

Claims 1-14, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2012/0045670, hereinafter Stefan in view of U.S. Pre-Grant Publication No. 2006/0057433, hereinafter Ando.

Regarding claim 1, Stefan teaches a lithium ion battery. The lithium ion battery includes negative electrodes (304), positive electrodes (302) and an auxiliary electrode 
The auxiliary electrode (308) is in fluid communication with the negative electrodes (304) and the positive electrode (302) of the lithium ion battery (paragraphs [0008, 0041]).
Stefan teaches a method of lithiating electrodes of the battery. The lithiating is performed electrochemically and controllably based on monitoring the battery voltage or capacity (paragraphs [0011, 0012]).  
Each instance of replenishing (“lithiating”) occurs by flowing a current. Therefore, each instance is a “lithiation pulse”. Stefan teaches multiple instances of replenishing (“lithiating”) (paragraph [0037]), therefore multiple “lithiation pulses” take place over the life of the battery.
Stefan fails to teach lithiating the positive electrodes based on the resistance of the lithium ion battery.
Ando teaches lithiating electrodes in a lithium-ion battery in response to an increase in the internal resistance of the battery (abstract).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to configure Stefan’s system to initiate lithiation of the positive electrodes in response to an increase in the internal resistance of the battery as taught by Ando for the purpose of improving the battery’s performance.
Regarding claim 2, Stefan teaches that the lithium ion battery includes a solid electrolyte (paragraphs [0076, 0082]). Stefan also teaches that the battery electrolyte is 
Alternatively, it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention that in order to achieve ionic transfer between the auxiliary electrode and the positive and negative electrodes, the auxiliary electrode would have to be in the contact with the battery’s solid electrolyte, which is equivalent to saying that the auxiliary electrode is coated with solid electrolyte. 
Regarding claim 3, Stefan teaches that the auxiliary electrode (308) is a lithium wire (paragraphs [0047, 0048]).
Regarding claim 4, Stefan teaches regulating a level of lithium ions in the negative electrodes during a fabrication (“formation”) process of the lithium ion battery (paragraphs [0054, 0059] and figure 4A).
Regarding claim 5, Stefan as modified by Ando teaches replenishing (“lithiating”) the cathode and/or anode in response to an increase in internal resistance (paragraph [0056]).
Regarding claim 6, Stefan as modified by Ando teaches replenishing (“lithiating”) the positive electrodes during use of the battery (paragraph [0056]). It is therefore understood that lithiating may occur after discharging of the battery. 

claim 7, Stefan teaches an auxiliary electrode (308), which is a lithium source (paragraph [0047]). The lithium source is a lithium wire (paragraphs [0047, 0048]) and includes an electric contact (307) (paragraph [0049]). 
The auxiliary electrode (308) is inside the battery pouch case of a lithium ion battery (paragraphs [0005, 0085]).  The lithium ion battery includes negative electrodes (304) and positive electrodes (302). The auxiliary electrode (308) is in fluid communication with the negative electrodes (304) and the positive electrode (302) of the lithium ion battery (paragraphs [0008, 0041]).
Stefan teaches a method of fabricating the battery.  The method involves incorporating the auxiliary electrode (308) (see, replacement electrode) into the pouch of the lithium-ion battery, such that it is in fluid communication with the negative electrodes (304) and the positive electrode (302) of the lithium ion battery (paragraph [0062]).
Each instance of replenishing (“lithiating”) occurs by flowing a current. Therefore, each instance is a “lithiation pulse”. Stefan teaches multiple instances of replenishing (“lithiating”) (paragraph [0037]), therefore multiple “lithiation pulses” take place over the life of the battery.
Stefan does not teach monitoring a resistance of the battery and lithiating at least one positive electrode based on the resistance of the battery.
Ando teaches lithiating electrodes in a lithium-ion battery in response to an increase in the internal resistance of the battery during operation of the battery (abstract, paragraph [0056]).

Regarding claim 8, Stefan teaches that the lithium ion battery includes a solid electrolyte (paragraphs [0076, 0082]). Stefan also teaches that the battery electrolyte is the medium for ionic communication between the auxiliary electrode and the positive and negative electrodes (paragraph [0011]). It is therefore understood that the auxiliary electrode is in contact with the solid electrolyte, which is equivalent to saying that the auxiliary electrode is coated with solid electrolyte.
Alternatively, it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention that in order to achieve ionic transfer between the auxiliary electrode and the positive and negative electrodes, the auxiliary electrode would have to be in the contact with the battery’s solid electrolyte, which is equivalent to saying that the auxiliary electrode is coated with solid electrolyte. 
Regarding claim 9, Stefan teaches regulating a level of lithium ions in the negative electrodes during a fabrication (“formation”) process of the lithium ion battery (paragraphs [0054, 0059] and figure 4A).
Regarding claim 10, Stefan as modified by Ando teaches replenishing (“lithiating”) the positive electrodes during use of the battery (paragraph [0056]). It is therefore understood that lithiating may occur after discharging of the battery. 

claim 11, Stefan teaches a lithium-ion battery (paragraph [0005]).  The lithium ion battery includes a stack of multiple positive electrodes (302) and multiple negative electrodes (304).  A separator (306) is positioned between each positive electrode (302) and each negative electrode (304) (paragraph [0041]).  The electrodes and separators are packaged in a pouch (paragraph [0085]). 
An auxiliary electrode (308) is inside the battery pouch (paragraph [0005]).   
The auxiliary electrode (308) is a lithium source (paragraphs [0047]). The lithium source is a lithium wire (paragraphs [0047, 0048]) and includes an electric contact (307) (paragraph [0049]). 
The auxiliary electrode (308) is in fluid communication with the negative electrodes (304) and the positive electrode (302) of the lithium ion battery (paragraphs [0008, 0041]).
A cell management system (310, “BMS”) monitors SoH metrics such as voltage (paragraph [0052]).
Stefan teaches a method of lithiating electrodes of the battery. The lithiating is performed controllably based on monitoring the battery voltage or capacity (paragraphs [0011, 0012]).  Voltage and capacity are measures of the state of health (SoH) of a battery.
Each instance of replenishing (“lithiating”) occurs by flowing a current. Therefore, each instance is a “lithiation pulse”. Stefan teaches multiple instances of replenishing (“lithiating”) (paragraph [0037]), therefore multiple “lithiation pulses” take place over the life of the battery.

Ando teaches lithiating positive and/or negative electrodes in a lithium-ion battery in response to an increase in the internal resistance of the battery (abstract).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to configure Stefan’s system to initiate lithiation of the positive electrodes in response to an increase in the internal resistance of the battery as taught by Ando for the purpose of improving the battery’s performance.
Regarding claim 12, Stefan as modified Ando teaches that the BMS replenishes with lithium ions (“lithiates”) the cathodes according to an increase in the internal resistance of the battery (paragraph [0052]).
Regarding claim 13, Stefan teaches that the auxiliary electrode (308) is a lithium wire (paragraphs [0047, 0048]).
Regarding claim 14, Stefan teaches that the lithium ion battery includes a solid electrolyte (paragraphs [0076, 0082]). Stefan also teaches that the battery electrolyte is the medium for ionic communication between the auxiliary electrode and the positive and negative electrodes (paragraph [0011]). It is therefore understood that the auxiliary electrode is in contact with the solid electrolyte, which is equivalent to saying that the auxiliary electrode is coated with solid electrolyte.
Alternatively, it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention that in order to achieve ionic transfer between the auxiliary electrode and the positive and negative electrodes, the auxiliary 
Regarding claim 20, Stefan as modified by Ando teaches that the purpose of lithiation is to provide lithium ions to the positive electrode in order to regenerate the battery’s capacity and performance (Ando’s paragraphs [0055, 0056]). 
Regarding claim 21, Stefan as modified by Ando teaches that the purpose of lithiation is to regenerate the battery’s capacity and performance (Stefan’s paragraph [0037] and Ando’s paragraphs [0055, 0056]). It is therefore understood that lithiation increases the life of the battery and thus some “lithiation pulses” are expected to occur past what would have been the end of the lifetime of the battery in the absence of lithiation.

Claims 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2006/0057433, hereinafter Ando as applied to claims 1 and 11 above and further in view of U.S. Pre-Grant Publication No. 2015/0275384, hereinafter Viavattine.
Regarding claims 15 and 17, Ando teaches supplying lithium ions to the cathode by flowing current (“via lithiation pulses”) between a lithium electrode and the cathode for the purpose of regenerating the battery’s capacity (paragraphs [0055, 0056]).
Ando fails to teach that the lithiation pulses are spaced apart by time differences that are equal to each other.

Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to introduce a scheduled resupply of lithium at predetermined time intervals for the purpose of automating the maintenance of the battery’s capacity.

Regarding claims 18 and 19, Ando teaches supplying lithium ions to the cathode by flowing current (“via lithiation pulses”) between a lithium electrode and the cathode for the purpose of regenerating the battery’s capacity (paragraphs [0055, 0056]).
Ando fails to teach that each lithiation pulse provides the same amount of lithium.
Repeatedly supplying the same amount of lithium to electrodes for the purpose of capacity regeneration is known in the art – see, e.g. Viavattine who teaches supplying a predetermined amount of lithium, e.g. 1% of negative capacity (paragraph [0065]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to introduce a resupply of lithium at a predetermined amount for the purpose of automating the maintenance of the battery’s capacity.

Claims 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2009/0208834, hereinafter Ramasubramanian in view of U.S. Pre-Grant Publication No. 2006/0057433, hereinafter Ando as applied to claims 1 and 11 above and further in view of U.S. Pre-Grant Publication No. 2015/0275384, hereinafter Viavattine.
Regarding claims 15 and 17, Ramasubramanian as modified by Ando teaches supplying lithium ions to the cathode by flowing current (“via lithiation pulses”) between a lithium electrode and the cathode for the purpose of regenerating the battery’s capacity (Ando’s paragraphs [0055, 0056]).
Ramasubramanian as modified by Ando fails to teach that the lithiation pulses are spaced apart by time differences that are equal to each other.
Scheduled supply of lithium ions to electrodes for the purpose of capacity regeneration is known in the art – see, e.g. Viavattine who teaches scheduling the supply of lithium ions at weekly/monthly/annual intervals (paragraph [0065]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to introduce a scheduled resupply of lithium at predetermined time intervals for the purpose of automating the maintenance of the battery’s capacity.

Regarding claims 18 and 19, Ramasubramanian as modified by Ando teaches supplying lithium ions to the cathode by flowing current (“via lithiation pulses”) between a lithium electrode and the cathode for the purpose of regenerating the battery’s capacity (Ando’s paragraphs [0055, 0056]).
Ramasubramanian as modified by Ando fails to teach that each lithiation pulse provides the same amount of lithium.

Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to introduce a resupply of lithium at a predetermined amount for the purpose of automating the maintenance of the battery’s capacity.

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2012/0045670, hereinafter Stefan in view of U.S. Pre-Grant Publication No. 2006/0057433, hereinafter Ando as applied to claims 1, 7 and 11 above and further in view of U.S. Pre-Grant Publication No. 2015/0275384, hereinafter Viavattine.
Regarding claims 15-17, Stefan as modified by Ando teaches supplying lithium ions to the cathode by flowing current (“via lithiation pulses”) between a lithium electrode and the cathode for the purpose of regenerating the battery’s capacity (Ando’s paragraphs [0055, 0056]).
Stefan as modified by Ando fails to teach that the lithiation pulses are spaced apart by time differences that are equal to each other.
Scheduled supply of lithium ions to electrodes for the purpose of capacity regeneration is known in the art – see, e.g. Viavattine who teaches scheduling the supply of lithium ions at weekly/monthly/annual intervals (paragraph [0065]).


Regarding claims 18 and 19, Stefan as modified by Ando teaches supplying lithium ions to the cathode by flowing current (“via lithiation pulses”) between a lithium electrode and the cathode for the purpose of regenerating the battery’s capacity (Ando’s paragraphs [0055, 0056]).
Stefan as modified by Ando fails to teach that each lithiation pulse provides the same amount of lithium.
Repeatedly supplying the same amount of lithium to electrodes for the purpose of capacity regeneration is known in the art – see, e.g. Viavattine who teaches supplying a predetermined amount of lithium, e.g. 1% of negative capacity (paragraph [0065]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to introduce a resupply of lithium at a predetermined amount for the purpose of automating the maintenance of the battery’s capacity.

Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the Viavattine reference, in combination with the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538.  The examiner can normally be reached on 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724



/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724